Exhibit 10.2

 

[img01.jpg]

 

January 20, 2017

 

[Name of Recipient]

[Address]

 

 

Ladies and Gentlemen:

 

2016 was an exciting and a challenging year for Helios and Matheson Analytics
Inc. (the “Company”). With the assistance of [Name of Consultant] (the “Firm”),
we were able to complete the merger of Zone Technologies, Inc. This letter,
referred to herein as the “Plan”, constitutes an “employee benefit plan”, as
that term is defined in Rule 405 promulgated under the Securities Act of 1933.

 

In appreciation for the Firm’s efforts, the Company will issue to the Firm
200,000 shares of its unregistered common stock, referred to in this Plan as the
“Shares”, subject to the following:

 

(i)     The Company will submit a listing of additional shares form to The
Nasdaq Stock Market LLC (“Nasdaq”) covering the Shares. The Shares will not be
issued unless and until Nasdaq approves the listing of additional shares form.
If the listing of additional shares form is not approved by Nasdaq, this grant
will be null and void and the Shares shall not be issued.

 

(ii)     As a consultant, the Firm will have the obligation to pay, when and as
due, any and all taxes incurred as a result of the issuance of the Shares.

 

If the terms of this grant are agreeable to you, please countersign this Plan at
the space designated below. Upon receipt of Nasdaq’s approval of the listing of
additional shares form and the Firm’s signed copy of this Plan, the Company will
issue the Shares to the Firm.

 

Note that by signing this Plan at the space below, you confirm that the Firm is
an accredited investor, as defined in Rule 501 promulgated under the Securities
Act of 1933, as amended.

 

This Plan constitutes the entire agreement between the Company and the Firm with
respect to the issuance of the Shares and supersedes all prior agreements and
understandings, both written and oral, among the Company and the Firm with
respect to the issuance of the Shares.

 

The contents of this Plan may not be amended except by an instrument in writing
signed by the Firm and the Company.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Plan shall be governed by the internal laws of the State
of Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware. The Firm and the Company hereby irrevocably submit to the
exclusive jurisdiction of the state and federal courts sitting in the Borough of
Manhattan in the City of New York, New York, for the adjudication of any dispute
hereunder or in connection herewith. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS LETTER OR
ANY TRANSACTION CONTEMPLATED HEREBY.

 

Again, we thank the Firm for all of its hard work in 2016 and look forward to
working with it in 2017.

 

  Very truly yours,        

 

HELIOS AND MATHESON ANALYTICS INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stuart Benson

 

 

 

Stuart Benson, Chief Financial Officer

 

 

I have read the above Plan and agree to the terms. I am authorized to sign the
Plan on behalf of [Name of Consultant].

 

[Name of consultant]

 

 

 

 

 

 

By:

 

 

 

 

[Name and title of signatory]

 

 

 

 

[img02.jpg]

 